DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 8, 11 and 15 have been amended.  Claims 1-20 are pending.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  Claims disclose limitation – “identifying that a change to a portion of the information addressed by the uniform resource locator that defines relevant content”, which seems to be missing a verb for a corresponding noun “change”.  I.e. “identifying that a change to a portion of the information addressed by the uniform resource locator that defines relevant content has occurred or has been made” OR the limitation should be amended as - “identifying  a change to a portion of the information addressed by the uniform resource locator that defines relevant content”.
Further, in the limitation “identifying that a change to a portion of the information addressed by the uniform resource locator that defines relevant content”, it is not clear what “the information” is referring back to.  I.e. previously cited - “network-accessible information and conveying selected information” or “contact information”?  Thus, there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,402,780. Although the claims at issue are not identical, they are not patentably distinct from each other because storing a contact information with the preservation request is an obvious variation of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble et al. (US 5,978,842) in view of Kanai et al. (US 2001/0002472) and in further view of Heidloff et al. (US 2006/0206570).

Regarding claim 1, Noble teaches a computer-implemented method of preserving a state of network-accessible information, and conveying notifications of changes to said network accessible information, the computer-implemented method comprising: 
receiving, by a computer server providing a preservation and notification service, a preservation request from a remotely located requesting client machine over a network connection (C5L23-24, F2:10, 14, 20)(see NOTE I), the preservation request comprising an indication of a portion (C11L41-50) of 
in response to receiving the preservation request, obtaining, by the computer server, a copy of the portion of the information addressed by the uniform resource locator that defines relevant content for preservation (C7L21-22, C8L12-15, 25-27) (see NOTE II); 
storing, by the computer server, the obtained copy of the defined relevant content (C7L21-22) to create a copy of the defined relevant content and in a manner that associates the stored content with the identified contact information (C7L22-25, 61-67, C10L45-62), 
said identified contact information associated with the preservation request comprising a contact address of a corresponding user of the remotely located requesting client machine (F9:100, F11:74, C5L7-10, 28-29, 33-34); 
when the computer-server has identified that the portion of the information addressed by the uniform resource locator has changed (C8L25-35), conveying, by the computer server, a notification to the remotely located requesting client machine (C5L23-29) that a change to the portion (C11L65-66) of the information addressed by the uniform resource locator that defines the relevant content has been identified (C5L5-9, C8L36-38, 56-67, C9L38-46); and 
establishing, by the computer server, at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted (C2L63-64 “scheduler generates an assigned time for the remote client to re-fetch the web”), said at least one policy that sets an expiration for identifying changes to the relevant content is based upon at least one characteristic of an email application.
Noble does not explicitly teach, however Heidloff discloses establishing, by the computer server, at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted ([0022] “a user to enter a preceding time period during which 

NOTE I Noble teaches that a user (client) registers a webpage for a change detection (c3L60-61). The webpage is subsequently downloaded and archived (C7L20-21, C10L11-12).  A request is an act of asking for something and thus, asking for providing updates for a webpage is a request. A registration of a webpage is essentially analogous to a request to archive (preserve) such webpage, as functionality is basically identical – i.e. both a request for updates and a preservation request generates a copy for the webpage.  Wherein archiving is analogous to a preservation. 
However, in order to avoid undue arguments Kanai discloses “a preservation request” in [0068], [0081], [0099].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble to preservation request as disclosed by Kanai.  Doing so would provide information that may collectively be preserved (Kanai [0107]).

NOTE II Noble teaches that for the requested URL is either “copy of the entire document, or a CRC checksums for the document” C10L49-50 is stored in various embodiments.  Where it would be obvious for the one skilled the art to choose an embodiment with storing an actual copy of the URL document instead of just the checksums per user preferences.

Regarding claim 2, Noble as modified teaches the method according to claim 1, wherein the preservation request is communicated in response to identifying either manually by a user, or automatically by an electronic process, a reference to the uniform resource locator in an electronic file (Noble C6L55-56, Heidloff [0032]).

Regarding claim 3, Noble as modified teaches the method according to claim 2, wherein the receiving the preservation request comprises receiving a programmatically generated message from a corresponding application that is associated with the electronic file that contains the recognized uniform resource locator (Noble C1L34-35, C12L46-56, C9L38-45, Heidloff [0025]).

Regarding claim 4, Noble as modified teaches the method according to claim 1, further comprising recognizing a reference to the uniform resource locator in an electronic file by scanning electronic files on at least one of a user processing device or at least one network accessible storage location to identify files containing uniform resource locators that address content for preservation (Noble C2L63-64, C5L26-27, 35-42, C6L10-12, Heidloff [0025], [0030]).

Regarding claim 5, Noble as modified teaches the method according to claim 1, wherein receiving the preservation request comprises implementing, by the computer server, at least one predefined rule or policy to distinguish relevant content from a remainder of content associated with the uniform resource locator (Noble C11L50-57, Heidloff [0025], [0030]).
NOTE in analogous art Kahn et al. (US 2006/0161845) likewise discloses claim 5 in [0084], [0090], [0093], [0095] and further obviate the teachings of Noble.



Regarding claim 7, Noble as modified teaches, the method according to claim 1 further comprising establishing, by the computer server, at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted (Kanai [0057], [0101], [0174]).
NOTE in analogous art Chen et al. (US 2007/0288589) likewise discloses claim 7 in [0045] and further obviate the teachings of Noble.

Regarding claim 9, Noble as modified teaches the method according to claim 1, wherein conveying an indication when a change has been detected to the relevant content of the uniform resource locator comprises providing at least one of the copy of the obtained relevant content or a location where the relevant content can be retrieved from a storage location (Noble C5L5-9, C8L36-38, 56-67, C9L38-46, Heidloff [0025]).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble as modified and in further view of Ozzie et al. (US 2007/0294366).

Regarding claim 8, Noble as modified teaches the method according to claim 7, wherein at least one policy that sets an expiration for identifying changes to the relevant content is based upon at least one characteristic of a word processing application or at least one characteristic of a presentation application (Kanai [0057], [0101], [0174], Kahn F3A, 4B, Noble C7L3, 17-18).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble as modified to include characteristic of a presentation application as disclosed by Ozzie.  Doing so would enable synchronization between different endpoints (Ozzie [0004]).
NOTE in analogous art Chen et al. (US 2007/0288589) in [0062] and Popovitch (US 2004/0064442) in [0061] likewise disclose claim 8 and further obviate the teachings of Noble.  Where it would be obvious to provide such functionality in order to preserve a storage space.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noble et al. (US 5,978,842) in view of Brock et al. (US 2008/0178302).

Regarding claim 10, Noble as modified does not explicitly teach, however Brock discloses the method according to claim 1, wherein the conveying an indication when a change has been detected to the relevant content of the recognized uniform resource locator comprises providing the user with an option of retrieving the stored version of the recognized uniform resource locator or loading a current version of information at the recognized uniform resource locator ([0138]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Noble as modified to include option of retrieving the stored or current version as disclosed by Brock.  Doing so would various options for displaying information (Brock [0137]).
NOTE in analogous art Chen et al. (US 2007/0288589) likewise discloses claim 10 in [0029] and further obviate the teachings of Noble.

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heidloff et al. (US 2006/0206570) in view of Gaudette (US 6,981,225) and in further view of Van Geldern et al. (US 2004/0019634) or alternatively in view of Chen et al. (US 2007/0288589) (substituting the reference of Gaudette).

Regarding claim 11, Heidloff teaches a computer-implemented method of preserving a state of referenced network-accessible information and conveying selected information to a user, comprising: executing a client application on a user processing device ([0018]-[0019]) for: 
identifying, by the user processing device, a reference to at least one uniform resource locator in an electronic file ([0022]), the electronic file associated with a user processing device application  other than the client application (F1:12, 16), 
wherein said reference identifies contact information (see NOTE I below), and each referenced uniform resource locator identifies a location of associated content that is desired to be preserved by a user ([0024]); 
obtaining, by the user processing device, from a respective content server, a current copy of the content associated with each identified uniform resource locator ([0024]); 
storing, by the user processing device, local to the user processing device, the obtained copy of the content as an archive version, and in a manner that associated the stored content with the identified contact information ([0024]-[0025]); 
providing, by the user processing device, the user 

conveying, by the user processing device, the selected one of the archived version or the current copy to the user ([0023], [0025]); and 
monitoring, by the user processing device, changes between a relevant content of 
identifying that a change to a portion of the information addressed by the uniform resource locator that defines relevant content ([0006] “accesses and/or changes to shared content are detected”); and 
establishing at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted ([0022] “a user to enter a preceding time period during which received email messages are to be processed”, [0032]), said at least one policy that sets an expiration for identifying changes to the relevant content is based upon at least one characteristic of an email application ([0022] “The user may further be allowed to indicate which of the message mailboxes are to be processed”).

Heidloff does not explicitly teach, however, Gaudette discloses providing, by the user processing device, the user an option to view either the archived version of the content or a current copy of the content at the recognized uniform resource locator (F4, C4L10-22). 
Note, with respect to the limitations “receiving, by the user processing device, selection input from the user, the selection input indicating selection by the user to view one of the archived version or the current copy of the content at the references uniform resource locator; and conveying, by the user 
Further, Heidloff does not explicitly teach, however, Gaudette discloses monitoring, by the user processing device, changes between a relevant content of the archived version and the current copy of the content (C2L16-17 “compares the cached image for that web page to the current server image”, C3L22-24 “a differencing mechanism may be utilized to determine the difference between the information last contained on the page and the information now on the page”, C4L46-51 “automatically comparing the current version and a cached version of the page and displaying, in a window of said browser application, an indication of the difference between said versions”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Heidloff to include selectable options of content versions to the user and compare stored and new versions as disclosed by Gaudette.  Doing so would help user to determine whether there is any new information which may be of interest and help determine the differences between web pages over time (Gaudette C1L17-21).

NOTE alternatively the above limitations are disclosed by Chen et al. (US 2007/0288589) in substitute of the Gaudette reference.  Chen teaches providing, by the user processing device, the user changes between a relevant content of the archived version and the current copy of the content [0045]-[0046].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Heidloff to include selectable options of content versions to the user and compare stored and new versions as disclosed by Chen.   Doing so would provide an efficient and effective system to archive information, data and links that can be lost or periodically changes (Chen [0009]).
	
NOTE I Heidloff teaches that email client component that processes user messages.  Although not explicitly recited it is implicit that use email messages comprise a contact information.  When user reads such messages, which comprise URLs, the user contact information is associated with such message and the URL.
However, in order to avoid undue arguments Van Geldern discloses “said reference identifies contact information” and “storing … obtained copy of the content as an archive version [0058], and in a manner that associated the stored content with the identified contact information” [0040], [0054].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Heidloff to include contact information as disclosed by Van Geldern.  Doing so would facilitate communication between parties having abilities to change the content and/or approve changes to the content (Van Geldern [0001]).

Regarding claim 12, Heidloff as modified teaches the method according to claim 11, wherein the client application is configured for scanning by the client, electronic files on the client computer system to identify uniform resource locators in predefined document types (Heidloff [0022] “enter a preceding time period during which received email messages are to be processed”).

Regarding claim 13, Heidloff as modified teaches the method according to claim 11, wherein the client application is configured for enabling the user to manually engage the client to obtain the content associated with at least one recognized uniform resource locator (Heidloff [0022]).

Regarding claim 14, Heidloff as modified teaches the method according to claim 11, wherein the client application is configured for enabling a hook into at least one of an email application, a word processing application or a presentation application to identify uniform resource locators to be preserved (Heidloff [0023], Gaudette C2L21-22).

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popovitch (US 2004/0064442) in view of Heidloff et al. (US 2006/0206570).

Regarding claim 15, Popovitch teaches a computer program product for preserving a state of network- accessible information, and conveying notifications of changes to said network accessible information, the computer program product comprising: a non-transitory computer usable medium having computer usable program code embodied therewith, the computer usable program code comprising: 
computer usable program code configured to execute on a computer processing device to recognize a reference to a uniform resource locator in an electronic file ([0034]-[0035] “the first document is retrieved, it is parsed and all the URLs (links to other documents) are extracted and sent to URL server””) where the uniform resource locator provides an address for relevant content to be preserved ([0038]); 

computer usable program code configured to execute on the computer processing device to obtain a copy of the relevant content (F2:218, F5:510); 
computer usable program code configured to execute on the computer processing device to store the obtained copy of the relevant content (F2:218, F5:510) to create a copy of the defined relevant content ([0045] “stripping both versions of the document of the formatting information … taking into account only the added fragments (deleted fragments can be discarded)”, [0052] “document versions stripped of the formatting”; [0059] “presenting the incremental matches to a user”) and in a manner that associates the stored content with said contact information ([0060] “cause the incremental matches information to be emailed to the user … display event normally includes a user identifier”, [0061]);
 computer usable program code configured to execute on the computer processing device when the computer-server has identified that the portion of the information addressed by the uniform resource locator has changed, to convey to the requesting client, a notification that a change to the portion of the information addressed by the uniform resource locator that defines the relevant content has been identified ([0059] “presenting the incremental matches to a user”, [0060] “cause the incremental matches information to be emailed to the user … display event normally includes a user identifier”, [0061]); and 

computer usable program code configured to establish at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted ([0068], [0074], [0077]), 

	Popovitch teaches that user can select a link, such as “Keep me updated” button [0077], which starts monitoring of a URL on a periodic basis, such as “once for every d_threshold” of time [0074].  Such crawling initiates a query for the updates.   When documents with changes are returned to the user, a link is provided to the user to deactivate the query.  When the link is clicked the crawling query expires or deleted.  Such deletion is also can be automatic, such as after a period of time [0068]. Clearly, after expiration of monitoring query (policy), the monitoring is terminated. Which is construed to be analogous to the limitation “establish at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted”.
Still, Popovitch does not explicitly teach, however Heidloff discloses computer usable program code configured to establish at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted ([0022] “a user to enter a preceding time period during which received email messages are to be processed”, [0032]), said at least one policy that sets an expiration for identifying changes to the relevant content is based upon at least one characteristic of an email application ([0022] “The user may further be allowed to indicate which of the 

Regarding claim 16, Popovitch as modified teaches the computer program product according to claim 15, wherein said indication is communicated in response to identifying either manually by a user, or automatically by an electronic process, a reference to the uniform resource locator in an electronic file (Popovitch [0061], Heidloff [0023]).

Regarding claim 17, Popovitch as modified teaches the computer program product according to claim 16, wherein the received indication comprises receiving a programmatically generated message from a corresponding application that is associated with the electronic file that contains the recognized uniform resource locator (Popovitch [0064], Heidloff [0024]).
NOTE in analogous art Bedingfield, SR. (US 2005/0050460) likewise discloses claim 17 in [0014]-[0015], [0018] and further obviate the teachings of Popovitch.

Regarding claim 18, Popovitch as modified teaches the computer program product according to claim 15, further comprising computer usable program code configured to recognize a reference to the uniform resource locator in an electronic file by scanning electronic files on at least one of a user processing device or at least one network accessible storage location to identify files containing uniform resource locators that address content for preservation (Popovitch [0034]-[0035], [0071], Heidloff [0023]).

Regarding claim 19, Popovitch as modified teaches the computer program product according to claim 15, wherein the received indication comprises implementing at least one predefined rule or policy to distinguish relevant content from a remainder of content associated with the uniform resource locator (Popovitch [0071], Heidloff [0032]).
NOTE in analogous art Bedingfield, SR. (US 2005/0050460) likewise discloses claim 19 in [0017] and further obviate the teachings of Popovitch.

Regarding claim 20, Popovitch as modified teaches the computer program product according to claim 15, further comprising computer usable program code configured to at least one of poll or subscribe to changes to the corresponding content associated with the uniform resource locator (Popovitch [0062] “users paying a premium fee may be notified”, Heidloff [0002]).

Claim(s) 1 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Chen et al. (US 2007/0288589) in view of Arlitt et al. (US 7,349,902).

Regarding claim 1, Chen teaches a computer-implemented method of preserving a state of network-accessible information, and conveying notifications of changes to said network accessible information, the computer-implemented method comprising: 
receiving, by a computer server providing a preservation and notification service, a preservation request from a remotely located requesting client machine over a network connection (F1:102, 108, 110), the preservation request comprising an indication of a portion of information addressed by a uniform resource locator that defines relevant content for preservation ([0045], [0060]), and contact information associated with the preservation request ([0051]); 

storing, by the computer server, the obtained copy of the defined relevant content to create a copy of the defined relevant content and in a manner that associates the stored content with the identified contact information ([0048], [0054]),
said identified contact information associated with the preservation request comprising a contact address of a corresponding user of the remotely located requesting client machine ([0051]); 
when the computer-server has identified that the portion of the information addressed by the uniform resource locator has changed, conveying, by the computer server, a notification to the requesting client machine that a change to the portion of the information addressed by the uniform resource locator that defines the relevant content has been identified ([0048], [0057], [0064]) and 
establishing, by the computer server, at least one policy ([0048]) that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted, said at least one policy that sets an expiration for identifying changes to the relevant content ([0045] “user wants to "monitor" and only these portion can be archived and reviewed for changes”, “Archive time and entering a time such as 30 days, 60 days”) is based upon at least one characteristic of an email application ([0048] “archiving links to news articles and archiving submitted forms… functions for obtaining stock market information and trading, banking, shopping, shipping”), F3:306.

Chen does not explicitly teach, however Arlitt discloses establishing, by the computer server, at least one policy that sets an expiration after which no additional monitoring for changes to the relevant content will be conducted (C9L3-21, 44-48), said at least one policy that sets an expiration for identifying changes to the relevant content is based upon at least one characteristic of an email application (C9L11-

The dependent claims are rejected in further view of Noble et al. (US 5,978,842) in view of Kanai et al. (US 2001/0002472) and in further view of Heidloff et al. (US 2006/0206570) as indicated in the primary rejection above.

NOTE the reference of Arlitt is likewise applicable to independent claims 11 and 15 based on the same rationale.

Response to Arguments
Applicant's arguments, filed 06/08/2021, in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 14, 2021